DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.
Response to Amendment
The Amendment submitted on July 22, 2021, has been entered.  Claims 1, 3, 9, and 11 have been amended. No claims have been added.  Therefore, the pending claims are 1 – 20. Claims 15 – 20 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that the polyester layer comprises between 71% and 90% nylon. However, the disclosure fails to teach or suggest that polyester layer is made from such a large amount of nylon. The disclosure teaches that the polyester layer can include nylon, but the disclosure only ever teaches that the layer includes at most 30% nylon fibers (Specification, page 5, line3, page 10, paragraph 13, and page 11, paragraph 17). Thus, the disclosure specifically limits the amount of nylon in the polyester layer to at most 30% and does not provide any other teaching or suggestion that the invention would include a different embodiment that is more than 30% or between 71% and 90%. Therefore, the limitation is considered to be new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “titan oxide” in claim 1 is indefinite. It is unknown what the applicant means by titan oxide. This material is not known to the examiner or found to be a term of art upon searching. If this in error and the term is a term of art the applicant should provide appropriate evidence that the term is known in the art and how the term would be defined. Or, is this a misprint? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6 – 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar (2007/0141940)1 in view of Herr (7,497,097) and Green et al. (6,821,936).
	Baychar discloses a composite material including four layers (abstract).  The fabric is designed to provide a combination of layers that enable moisture transfer away from the wearer and provides comfort to the wearer (paragraphs 2 and 4). Baychar discloses that the composite can also have additional foam, film, nonwoven, web or resin layers between the four layers (paragraph 15). Examples of the material used for layer 10 include polyester fabrics (paragraph 20); antimicrobial, antifungal fabric (paragraph 21); microdenier polyester fabrics (paragraph 21); a fabric layer that includes natural and synthetic nonwoven blends containing elastomeric fibers and a layer of foam(paragraph 27), or spacer fabric (paragraph 81). Additionally, Baychar discloses that antimicrobial treatments may be added to the materials (paragraph 30). Additionally, the layers are bonded together via lamination, mechanical bonding, welding or adhesive bonding (paragraph 83). The second layer can be an open cell foam structure bonded with fibers (paragraphs 84, 89, 91, and 99) or spacer fabrics or a spacer fabric and foam combination (paragraph 98). Further, Baychar teaches that the third layer can be foam, nonwoven and foam, spacer fabric, spacer fabric and nonwoven or foam combination (paragraph 123). Baychar teaches using these fabrics in various combinations including a composite with a cellular elastomeric composite, a spacer fabric, foam and an exterior shell fabric (paragraph 218). Thus, Baychar teaches using foam and fabric composites with mesh spacer layers and polyester layers. Further, the layers can be treated with antimicrobial materials.  
	Further, all spacer fabrics are known in the art to have a structure with an upper layer, a lower layer and an intermediate layer which maintains a set gap between the upper and lower layer such that the spacer material is inherently an open structure. Thus, all the spacer fabrics taught by Baychar are considered to be a type of mesh material. 
	While Baychar teaches using various spacer fabrics, Baychar fails to teach the thickness of the spacer layers. Herr is drawn to a spacer fabric that can be used in composites to provide comfort, ventilation and cooling. Herr discloses that spacer fabrics are known in the art (column 1, lines 35 – column 2, line 45). Further, Herr discloses that spacer fabrics are known to be used in footwear, backpacks, bedding, shoe liners, and caps (column 2, lines 25 – 45). Herr also teaches that spacer fabrics have been incorporated into a variety of products to add comfort and aid in heat and moisture elimination such as shoes, garments, wearing apparel, gloves, medical supports, braces, etc. (column 2, lines 45 – 55). Further, Herr teaches that spacer fabric includes spacer yarns that connect the upper fabric layer to the lower fabric while maintain a preset gap between the layers to create an airspace between the layers which provides a maximum of ventilation and prevents sweat migration. Further, the spacer fabrics are lightweight because a large portion of the middle layer is an open void and the pile yarns evenly distribute pressure across the entire surface of the fabric (column 3, lines 65 – column 4, lines 5). Finally, Herr teaches that a preferred thickness for spacer fabrics is between 3 and 12 mm, or 0.12 to 0.47 inches (column 5, lines 35 – 40). Thus, it would have been obvious to one having ordinary skill in the art to choose spacer layer fabrics with a thickness of between 3 and 12 mm as taught by Herr, in the fabric of Baychar since Baychar is drawn to producing a fabric which draws moisture away from the wearer and keeps the user comfortable and Herr teaches that the void area between the two outer layers of a spacer fabric allows sweat to migrate away from the wearer and the open area provides ventilation to the wearer. 
	While Baychar suggests having antimicrobial layers and that antimicrobial treatments can be used on the layers (paragraph 30), Baychar fails to teach which type of antimicrobial treatments to use. Green et al. is drawn to a wash durable anti-microbial treatment for textiles (abstract). Green et al. discloses that the particular treatment must comprise at least one type of silver ion containing compounds such as silver zeolites (column 4, lines 5 – 20). Further, Green et al. teaches that the metal compound is added in an amount of 0 to 5% on weight of the fabric (owf) and the treatment itself is added in an amount of 0.01% to 10% owf (column 4, lines 25 – 32). Thus, it would have been obvious to one having ordinary skill in the art to use antimicrobial treatments which are known for textiles and are wash durable, as taught by Green et al. as the antimicrobial treatments for the fabric layers disclosed by Baychar since the treatments are taught to be wash-durable antimicrobial treatments for fabric. Thus, claims 1 and 4 are rejected over Baychar, Herr, and Green et al.
	Further, Baychar discloses that the spacer fabrics can include knit layers (paragraph 228). Thus, claim 6 is anticipated.
	With regards to the recitation that the composite is used as a sweatband, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 2 fails to add any further structural limitations to the claims, the claim is rejected with claim 1. 
	Additionally, Baychar discloses that the fabrics can be have anti-microbial treatments applied thereto (paragraph 30). However, Baychar fails to teach the amount of antimicrobial treatment applied thereto. Additionally, Baychar fails to teach the buildup reduction efficacy. One of ordinary skill in the art would understand that the anti-microbial treatment is added so that it will sufficiently kill microbes that come into contact with the layers and have a desirable buildup reduction efficacy. Anti-microbial treatments are well known in the art and one of ordinary skill in the art would understand at what levels to apply the treatment to the fabric to produce sufficient level of anti-microbial properties. Thus, claims 7 and 8 are rejected. 
	While Baychar discloses that the composite fabric can include outer layers made of nylon or a nylon blend such as a stretch Cordura fabric (paragraph 204), Baychar fails to teach what specific blends would be desired. However, one of ordinary skill in the art would be motivated to choose from known cordura stretch materials with nylon blends which include between 71% and 90% of nylon. Thus, claims 3 and 11 are rejected.
	Additionally, with regards to the recitation that the composite is used in a cap, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 9 fails to add any specific cap structure to the claims, claims 9, 10, 12, and 14 are rejected.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar and Herr as applied to claim 1 or 9 above, and further in view of Chen et al. (10,398,357).
	The features of Baychar have been set forth above. Baychar discloses that foam materials can be used in the laminate structure. Further, Baychar discloses that various treatments can be used in the laminate to produce desired properties in the end product (paragraph 30 and 31). Chen et al. is drawn to a laminate structure. Chen et al. teaches that charcoal foam has the benefit of being dust-mite proof and anti-microbial and can remove odors (column 4, lines 45 – 50). Thus, it would have been obvious to one having ordinary skill in the art to use charcoal foam as the type of foam, as disclosed by Chen et al. in the laminate taught by Baychar to provide the fabric with a material which is inherently anti-microbial and can remove odors. Thus, claims 5 and 13 are rejected.
Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive. The applicant argues that the examiner ignores limitations in the claims with regards to the claim language that the device is a sweatband, as set forth in claim 2. As set forth in the previous Office Action, the limitation that the device is a sweatband does not impart any specific structural features or limitation to the composite fabric recited in claim 1. Therefore, the limitation is not ignored, it is found not to impart any patentable weight, since a recitation defining how an article is used, i.e, the composite material, does not differentiate the claimed product from the general composite material taught by the prior art since that can also be used to help control sweat, as would be required by a sweatband. Since the disclosure and the claims do not set forth any specific structural features of the claimed sweatband, the claim does not distinguish from the material taught by the prior art and the rejection is maintained.
With regards to the arguments about the amount of antimicrobial coating, the applicant argues that the examiner did not meet the burden to provide clear articulation of why it would be within the skill level of those in the art to choose the desirable amount of antimicrobial coating to apply for the desired antimicrobial properties. As set forth above, antimicrobial materials are well known in the art, as is how to use antimicrobial treatments and how to measure their efficacy. Thus, it would only require general knowledge in the art and routine tests to determine how much known antimicrobial materials to apply to produce desired antimicrobial properties. Thus, the rejection is maintained.
Finally, with regards to the specific type of antimicrobial treatment added to the fabric, a new reference has been added to the rejection above to show that silver ions are desirable in antimicrobial treatments. Thus, the rejection set forth above addresses the newly added limitations, Therefore, the rejection is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
September 14, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789